Case 14-50971-CSS   Doc 466-32   Filed 05/02/20   Page 1 of 29




    Exhibit 88
                   Case 14-50971-CSS    Doc 466-32   Filed 05/02/20   Page 2 of 29




                              IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE DISTRICT OF DELAWARE


         In re:                                  Chapter 11

         ASHINC Corporation, et al.,             Case No. 12-11564 (CSS)
                                                 (Jointly Administered)
                       Debtors.


         THE OFFICIAL COMMITTEE OF               Adv. Proc. No. 13-50530 (CSS)
         UNSECURED CREDITORS OF ASHINC
         CORPORATION AND ITS AFFILIATED
         DEBTORS,

                       Plaintiff,                [CONFIDENTIAL—SUBJECT TO
                                                 PROTECTIVE ORDER]
         BLACK DIAMOND OPPORTUNITY FUND
         II, LP, BLACK DIAMOND CLO 2005-1
         LTD., and SPECTRUM INVESTMENT
         PARTNERS, L.P.,

                       Intervenors,

                               v.

         YUCAIPA AMERICAN ALLIANCE
         FUND I, L.P., YUCAIPA AMERICAN
         ALLIANCE (PARALLEL) FUND I, L.P.,
         YUCAIPA AMERICAN ALLIANCE FUND
         II, L.P., YUCAIPA AMERICAN ALLIANCE
         (PARALLEL) FUND II, L.P., MARK J.
         GENDREGSKE, JOS OPDEWEEGH,
         DEREX WALKER, JEFF PELLETIER, IRA
         TOCHNER, and JOSEPH TOMCZAK,

                       Defendants.




01:17152065.1
                    Case 14-50971-CSS          Doc 466-32      Filed 05/02/20     Page 3 of 29




              THE YUCAIPA DEFENDANTS’ FIRST SUPPLEMENTAL RESPONSES AND
            OBJECTIONS TO THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS’
                         FIRST SET OF REQUESTS FOR ADMISSION

                Pursuant to Rules 26 and 36 of the Federal Rules of Civil Procedure and Rules 7026 and

         7036 of the Federal Rules of Bankruptcy Procedure, Yucaipa American Alliance Fund I, L.P.

         and Yucaipa American Alliance (Parallel) Fund I, L.P. (collectively, the “Yucaipa Defendants”),

         by and through their undersigned counsel, hereby object and respond as follows to the First Set

         of Requests for Admission served by the Official Committee of Unsecured Creditors (the

         “Committee”) on March 4, 2013.

                                         PRELIMINARY STATEMENT

                These responses are made solely for the purpose of, and in relation to, this action and are

         based on information presently known to the Yucaipa Defendants. The Yucaipa Defendants

         have not completed and are continuing to conduct their investigation of the facts relating to this

         action. Further research and analysis may supply additional facts and evidence, add meaning to

         known facts, and establish entirely new factual and legal contentions, all of which may lead to

         additions to, changes in, and variations from the present responses. Consequently, the following

         responses are given without prejudice to the Yucaipa Defendants’ right to supplement or modify

         these responses as discovery progresses or as new information becomes known to the Yucaipa

         Defendants.

                Because discovery and investigation of the facts relating to this case are still ongoing, the

         following responses shall not be deemed to be an admission or representation that additional

         information responsive to the Requests does not exist. Each response is subject to all objections

         as to relevance, materiality, propriety and admissibility, and any and all other objections and

         grounds that would require the exclusion of the response, or any part thereof, if such responses


01:17152065.1

                                                          2
                    Case 14-50971-CSS          Doc 466-32      Filed 05/02/20     Page 4 of 29




         were to be introduced at any hearing or trial of this matter. Each of these objections is reserved

         and may be interposed at the time of such hearing or trial.

                Subject to the foregoing, the Yucaipa Defendants respond as follows:

                                            GENERAL OBJECTIONS

                The Yucaipa Defendants hereby incorporate the General Objections stated in their

         Responses to the Official Committee of Unsecured Creditors’ First Set of Requests for

         Admission, served on April 3, 2013. Those General Objections are hereby incorporated into the

         responses set forth below as though fully stated herein.

                                         REQUESTS FOR ADMISSION

         REQUEST FOR ADMISSION NO. 3:

                Beginning in or about December 2009, Kasowitz or Yucaipa submitted Kasowitz’s

         invoices for legal advice and related legal services Kasowitz provided to Yucaipa in connection

         with the Georgia Litigation and the New York Litigation to the Debtors for payment.

         RESPONSE TO REQUEST FOR ADMISSION NO. 3:

                In addition to the foregoing General Objections incorporated by reference herein, the

         Yucaipa Defendants object to this Request as vague, ambiguous and unintelligible.

         FIRST SUPPLEMENTAL RESPONSE TO REQUEST NO. 3:

                Subject to and without waiving the previously stated objections, the Yucaipa Defendants

         admit that beginning in or about December 2009, Kasowitz or Yucaipa submitted invoices for

         legal services to Allied Systems Holdings, Inc. for payment. The Yucaipa Defendants further

         admit that those payments were for legal services, including services related to the Georgia

         Litigation and/or the New York Litigation. Except as expressly admitted herein, the Yucaipa

         Defendants deny this Request.


01:17152065.1

                                                          3
                     Case 14-50971-CSS          Doc 466-32   Filed 05/02/20     Page 5 of 29




         REQUEST FOR ADMISSION NO. 4:

                On or about December 23, 2009, Kasowitz received a payment from the Debtors in the

         amount of $19,155.09.

         RESPONSE TO REQUEST FOR ADMISSION NO. 4:

                In addition to the foregoing General Objections incorporated by reference herein, the

         Yucaipa Defendants object to this Request as vague and ambiguous, rendering the request

         subject to multiple interpretations.

                Subject to and without waiving these objections, the Yucaipa Defendants respond as

         follows: The Yucaipa Defendants lack sufficient information or belief to know when Kasowitz

         might have received any such payment.

         FIRST SUPPLEMENTAL RESPONSE TO REQUEST NO. 4:

                Subject to and without waiving the previously stated objections, the Yucaipa Defendants

         admit that on or about December 23, 2009, Kasowitz received a payment from Allied Systems

         Holdings, Inc. in the amount of $19,155.09. Except as expressly admitted herein, the Yucaipa

         Defendants deny this Request.

         REQUEST FOR ADMISSION NO. 5:

                On or about March 8, 2010, Kasowitz received a payment from the Debtors in the

         amount of $100,379.58.

         RESPONSE TO REQUEST FOR ADMISSION NO. 5:

                In addition to the foregoing General Objections incorporated by reference herein, the

         Yucaipa Defendants object to this Request as vague and ambiguous, rendering the Request

         subject to multiple interpretations.




01:17152065.1

                                                        4
                     Case 14-50971-CSS          Doc 466-32   Filed 05/02/20     Page 6 of 29




                Subject to and without waiving these objections, the Yucaipa Defendants respond as

         follows: The Yucaipa Defendants lack sufficient information or belief to know when Kasowitz

         might have received any such payment.

         FIRST SUPPLEMENTAL RESPONSE TO REQUEST NO. 5:

                Subject to and without waiving the previously stated objections, the Yucaipa Defendants

         admit that on or about March 8, 2010, Kasowitz received a payment from Allied Systems

         Holdings, Inc. in the amount of $100,379.58. Except as expressly admitted herein, the Yucaipa

         Defendants deny this Request.

         REQUEST FOR ADMISSION NO. 6:

                On or about April 13, 2010, Kasowitz received a payment from the Debtors in the amount

         of $38,128.38.

         RESPONSE TO REQUEST FOR ADMISSION NO. 6:

                In addition to the foregoing General Objections incorporated by reference herein, the

         Yucaipa Defendants object to this Request as vague and ambiguous, rendering the Request

         subject to multiple interpretations.

                Subject to and without waiving these objections, the Yucaipa Defendants respond as

         follows: The Yucaipa Defendants lack sufficient information or belief to know when Kasowitz

         might have received any such payment.

         FIRST SUPPLEMENTAL RESPONSE TO REQUEST NO. 6:

                Subject to and without waiving the previously stated objections, the Yucaipa Defendants

         admit that on or about April 13, 2010, Kasowitz received a payment from Allied Systems

         Holdings, Inc. in the amount of $38,128.38. Except as expressly admitted herein, the Yucaipa

         Defendants deny this Request.


01:17152065.1

                                                        5
                     Case 14-50971-CSS          Doc 466-32   Filed 05/02/20     Page 7 of 29




         REQUEST FOR ADMISSION NO. 7:

                On or about April 16, 2010, Kasowitz received a payment from the Debtors in the amount

         of $13,359.04.

         RESPONSE TO REQUEST FOR ADMISSION NO. 7:

                In addition to the foregoing General Objections incorporated by reference herein, the

         Yucaipa Defendants object to this Request as vague and ambiguous, rendering the Request

         subject to multiple interpretations.

                Subject to and without waiving these objections, the Yucaipa Defendants respond as

         follows: The Yucaipa Defendants lack sufficient information or belief to know when Kasowitz

         might have received any such payment.

         FIRST SUPPLEMENTAL RESPONSE TO REQUEST NO. 7:

                Subject to and without waiving the previously stated objections, the Yucaipa Defendants

         admit that on or about April 16, 2010, Kasowitz received a payment from Allied Systems

         Holdings, Inc. in the amount of $13,359.04. Except as expressly admitted herein, the Yucaipa

         Defendants deny this Request.

         REQUEST FOR ADMISSION NO. 8:

                On or about May 13, 2010, Kasowitz received a payment from the Debtors in the amount

         of $98,894.79.

         RESPONSE TO REQUEST FOR ADMISSION NO. 8:

                In addition to the foregoing General Objections incorporated by reference herein, the

         Yucaipa Defendants object to this Request as vague and ambiguous, rendering the Request

         subject to multiple interpretations.




01:17152065.1

                                                        6
                     Case 14-50971-CSS          Doc 466-32   Filed 05/02/20     Page 8 of 29




                Subject to and without waiving these objections, the Yucaipa Defendants respond as

         follows: The Yucaipa Defendants lack sufficient information or belief to know when Kasowitz

         might have received any such payment.

         FIRST SUPPLEMENTAL RESPONSE TO REQUEST NO. 8:

                Subject to and without waiving the previously stated objections, the Yucaipa Defendants

         admit that on or about May 13, 2010, Kasowitz received a payment from Allied Systems

         Holdings, Inc. in the amount of $98,894.79. Except as expressly admitted herein, the Yucaipa

         Defendants deny this Request.

         REQUEST FOR ADMISSION NO. 9:

                On or about July 26, 2010, Kasowitz received a payment from the Debtors in the amount

         of $101,538.66.

         RESPONSE TO REQUEST FOR ADMISSION NO. 9:

                In addition to the foregoing General Objections incorporated by reference herein, the

         Yucaipa Defendants object to this Request as vague and ambiguous, rendering the Request

         subject to multiple interpretations.

                Subject to and without waiving these objections, the Yucaipa Defendants respond as

         follows: The Yucaipa Defendants lack sufficient information or belief to know when Kasowitz

         might have received any such payment.

         FIRST SUPPLEMENTAL RESPONSE TO REQUEST NO. 9:

                Subject to and without waiving the previously stated objections, the Yucaipa Defendants

         admit that on or about July 26, 2010, Kasowitz received a payment from Allied Systems

         Holdings, Inc. in the amount of $101,538.66. Except as expressly admitted herein, the Yucaipa

         Defendants deny this Request.


01:17152065.1

                                                        7
                     Case 14-50971-CSS          Doc 466-32   Filed 05/02/20     Page 9 of 29




         REQUEST FOR ADMISSION NO. 10:

                On or about September 15, 2010, Kasowitz received a payment from the Debtors in the

         amount of $191,526.39.

         RESPONSE TO REQUEST FOR ADMISSION NO. 10:

                In addition to the foregoing General Objections incorporated by reference herein, the

         Yucaipa Defendants object to this Request as vague and ambiguous, rendering the Request

         subject to multiple interpretations.

                Subject to and without waiving these objections, the Yucaipa Defendants respond as

         follows: The Yucaipa Defendants lack sufficient information or belief to know when Kasowitz

         might have received any such payment.

         FIRST SUPPLEMENTAL RESPONSE TO REQUEST NO. 10:

                Subject to and without waiving the previously stated objections, the Yucaipa Defendants

         admit that on or about September 15, 2010, Kasowitz received a payment from Allied Systems

         Holdings, Inc. in the amount of $191,526.39. Except as expressly admitted herein, the Yucaipa

         Defendants deny this Request.

         REQUEST FOR ADMISSION NO. 11:

                On or about September 20, 2010, Kasowitz received a payment from the Debtors in the

         amount of $304,033.11.

         RESPONSE TO REQUEST FOR ADMISSION NO. 11:

                In addition to the foregoing General Objections incorporated by reference herein, the

         Yucaipa Defendants object to this Request as vague and ambiguous, rendering the Request

         subject to multiple interpretations.




01:17152065.1

                                                        8
                    Case 14-50971-CSS           Doc 466-32   Filed 05/02/20    Page 10 of 29




                Subject to and without waiving these objections, the Yucaipa Defendants respond as

         follows: The Yucaipa Defendants lack sufficient information or belief to know when Kasowitz

         might have received any such payment.

         FIRST SUPPLEMENTAL RESPONSE TO REQUEST NO. 11:

                Subject to and without waiving the previously stated objections, the Yucaipa Defendants

         admit that on or about September 20, 2010, Kasowitz received a payment from Allied Systems

         Holdings, Inc. in the amount of $304,033.11. Except as expressly admitted herein, the Yucaipa

         Defendants deny this Request.

         REQUEST FOR ADMISSION NO. 12:

                On or about October 6, 2010, Kasowitz received a payment from the Debtors in the

         amount of $209,165.47.

         RESPONSE TO REQUEST FOR ADMISSION NO. 12:

                In addition to the foregoing General Objections incorporated by reference herein, the

         Yucaipa Defendants object to this Request as vague and ambiguous, rendering the Request

         subject to multiple interpretations.

                Subject to and without waiving these objections, the Yucaipa Defendants respond as

         follows: The Yucaipa Defendants lack sufficient information or belief to know when Kasowitz

         might have received any such payment.

         FIRST SUPPLEMENTAL RESPONSE TO REQUEST NO. 12:

                Subject to and without waiving the previously stated objections, the Yucaipa Defendants

         admit that on or about October 6, 2010, Kasowitz received a payment from Allied Systems

         Holdings, Inc. in the amount of $209,165.47. Except as expressly admitted herein, the Yucaipa

         Defendants deny this Request.


01:17152065.1

                                                        9
                    Case 14-50971-CSS           Doc 466-32   Filed 05/02/20    Page 11 of 29




         REQUEST FOR ADMISSION NO. 13:

                On or about November 2, 2010, Kasowitz received a payment from the Debtors in the

         amount of $360,447.42.

         RESPONSE TO REQUEST FOR ADMISSION NO. 13:

                In addition to the foregoing General Objections incorporated by reference herein, the

         Yucaipa Defendants object to this Request as vague and ambiguous, rendering the Request

         subject to multiple interpretations.

                Subject to and without waiving these objections, the Yucaipa Defendants respond as

         follows: The Yucaipa Defendants lack sufficient information to know when Kasowitz might

         have received any such payment.

         FIRST SUPPLEMENTAL RESPONSE TO REQUEST NO. 13:

                Subject to and without waiving the previously stated objections, the Yucaipa Defendants

         admit that on or about November 2, 2010, Kasowitz received a payment from Allied Systems

         Holdings, Inc. in the amount of $360,447.42. Except as expressly admitted herein, the Yucaipa

         Defendants deny this Request.

         REQUEST FOR ADMISSION NO. 14:

                On or about December 16, 2010, Kasowitz received a payment from the Debtors in the

         amount of $111,808.98.

         RESPONSE TO REQUEST FOR ADMISSION NO. 14:

                In addition to the foregoing General Objections incorporated by reference herein, the

         Yucaipa Defendants object to this Request as vague and ambiguous, rendering the Request

         subject to multiple interpretations.




01:17152065.1

                                                        10
                    Case 14-50971-CSS           Doc 466-32   Filed 05/02/20    Page 12 of 29




                Subject to and without waiving these objections, the Yucaipa Defendants respond as

         follows: The Yucaipa Defendants lack sufficient information or belief to know when Kasowitz

         might have received any such payment.

         FIRST SUPPLEMENTAL RESPONSE TO REQUEST NO. 14:

                Subject to and without waiving the previously stated objections, the Yucaipa Defendants

         admit that on or about December 16, 2010, Kasowitz received a payment from Allied Systems

         Holdings, Inc. in the amount of $111,808.98. Except as expressly admitted herein, the Yucaipa

         Defendants deny this Request.

         REQUEST FOR ADMISSION NO. 15:

                On or about December 21, 2010, Kasowitz received a payment from the Debtors in the

         amount of $4,897.50.

         RESPONSE TO REQUEST FOR ADMISSION NO. 15:

                In addition to the foregoing General Objections incorporated by reference herein, the

         Yucaipa Defendants object to this Request as vague and ambiguous, rendering the Request

         subject to multiple interpretations.

                Subject to and without waiving these objections, the Yucaipa Defendants respond as

         follows: The Yucaipa Defendants lack sufficient information or belief to know when Kasowitz

         might have received any such payment.

         FIRST SUPPLEMENTAL RESPONSE TO REQUEST NO. 15:

                Subject to and without waiving the previously stated objections, the Yucaipa Defendants

         admit that on or about December 21, 2010, Kasowitz received a payment from Allied Systems

         Holdings, Inc. in the amount of $4,897.50. Except as expressly admitted herein, the Yucaipa

         Defendants deny this Request.


01:17152065.1

                                                        11
                    Case 14-50971-CSS           Doc 466-32   Filed 05/02/20    Page 13 of 29




         REQUEST FOR ADMISSION NO. 16:

                On or about March 7, 2011, Kasowitz received a payment from the Debtors in the

         amount of $237,893.64.

         RESPONSE TO REQUEST FOR ADMISSION NO. 16:

                In addition to the foregoing General Objections incorporated by reference herein, the

         Yucaipa Defendants object to this Request as vague and ambiguous, rendering the Request

         subject to multiple interpretations.

                Subject to and without waiving these objections, the Yucaipa Defendants respond as

         follows: The Yucaipa Defendants lack sufficient information or belief to know when Kasowitz

         might have received any such payment.

         FIRST SUPPLEMENTAL RESPONSE TO REQUEST NO. 16:

                Subject to and without waiving the previously stated objections, the Yucaipa Defendants

         admit that on or about March 7, 2011, Kasowitz received a payment from Allied Systems

         Holdings, Inc. in the amount of $237,893.64. Except as expressly admitted herein, the Yucaipa

         Defendants deny this Request.

         REQUEST FOR ADMISSION NO. 17:

                On or about June 30, 2011, Kasowitz received a payment from the Debtors in the amount

         of $100,000.

         RESPONSE TO REQUEST FOR ADMISSION NO. 17:

                In addition to the foregoing General Objections incorporated by reference herein, the

         Yucaipa Defendants object to this Request as vague and ambiguous, rendering the Request

         subject to multiple interpretations.




01:17152065.1

                                                        12
                    Case 14-50971-CSS           Doc 466-32   Filed 05/02/20    Page 14 of 29




                Subject to and without waiving these objections, the Yucaipa Defendants respond as

         follows: The Yucaipa Defendants lack sufficient information or belief to know when Kasowitz

         might have received any such payment.

         FIRST SUPPLEMENTAL RESPONSE TO REQUEST NO. 17:

                Subject to and without waiving the previously stated objections, the Yucaipa Defendants

         admit that on or about June 30, 2011, Kasowitz received a payment from Allied Systems

         Holdings, Inc. in the amount of $100,000.00. Except as expressly admitted herein, the Yucaipa

         Defendants deny this Request.

         REQUEST FOR ADMISSION NO. 18:

                On or about September 7, 2011, Kasowitz received a payment from the Debtors in the

         amount of $117,321.71.

         RESPONSE TO REQUEST FOR ADMISSION NO. 18:

                In addition to the foregoing General Objections incorporated by reference herein, the

         Yucaipa Defendants object to this Request as vague and ambiguous, rendering the Request

         subject to multiple interpretations.

                Subject to and without waiving these objections, the Yucaipa Defendants respond as

         follows: The Yucaipa Defendants lack sufficient information or belief to know when Kasowitz

         might have received any such payment.

         FIRST SUPPLEMENTAL RESPONSE TO REQUEST NO. 18:

                Subject to and without waiving the previously stated objections, the Yucaipa Defendants

         admit that on or about September 7, 2011, Kasowitz received a payment from Allied Systems

         Holdings, Inc. in the amount of $117,321.71. Except as expressly admitted herein, the Yucaipa

         Defendants deny this Request.


01:17152065.1

                                                        13
                    Case 14-50971-CSS           Doc 466-32   Filed 05/02/20    Page 15 of 29




         REQUEST FOR ADMISSION NO. 19:

                On or about October 12, 2011, Kasowitz received a payment from the Debtors in the

         amount of $200,000.

         RESPONSE TO REQUEST FOR ADMISSION NO. 19:

                In addition to the foregoing General Objections incorporated by reference herein, the

         Yucaipa Defendants object to this Request as vague and ambiguous, rendering the Request

         subject to multiple interpretations.

                Subject to and without waiving these objections, the Yucaipa Defendants respond as

         follows: The Yucaipa Defendants lack sufficient information or belief to know when Kasowitz

         might have received any such payment.

         FIRST SUPPLEMENTAL RESPONSE TO REQUEST NO. 19:

                Subject to and without waiving the previously stated objections, the Yucaipa Defendants

         admit that on or about October 12, 2011, Kasowitz received a payment from Allied Systems

         Holdings, Inc. in the amount of $200,000.00. Except as expressly admitted herein, the Yucaipa

         Defendants deny this Request.

         REQUEST FOR ADMISSION NO. 20:

                On or about November 23, 2011, Kasowitz received a payment from the Debtors in the

         amount of $100,000.

         RESPONSE TO REQUEST FOR ADMISSION NO. 20:

                In addition to the foregoing General Objections incorporated by reference herein, the

         Yucaipa Defendants object to this Request as vague and ambiguous, rendering the Request

         subject to multiple interpretations.




01:17152065.1

                                                        14
                    Case 14-50971-CSS           Doc 466-32   Filed 05/02/20    Page 16 of 29




                Subject to and without waiving these objections, the Yucaipa Defendants respond as

         follows: The Yucaipa Defendants lack sufficient information or belief to know when Kasowitz

         might have received any such payment.

         FIRST SUPPLEMENTAL RESPONSE TO REQUEST NO. 20:

                Subject to and without waiving the previously stated objections, the Yucaipa Defendants

         admit that on or about November 23, 2011, Kasowitz received a payment from Allied Systems

         Holdings, Inc. in the amount of $100,000.00. Except as expressly admitted herein, the Yucaipa

         Defendants deny this Request.

         REQUEST FOR ADMISSION NO. 21:

                On or about December 9, 2011, Kasowitz received a payment from the Debtors in the

         amount of $75,000.

         RESPONSE TO REQUEST FOR ADMISSION NO. 21:

                In addition to the foregoing General Objections incorporated by reference herein, the

         Yucaipa Defendants object to this Request as vague and ambiguous, rendering the Request

         subject to multiple interpretations.

                Subject to and without waiving these objections, the Yucaipa Defendants respond as

         follows: The Yucaipa Defendants lack sufficient information or belief to know when Kasowitz

         might have received any such payment.

         FIRST SUPPLEMENTAL RESPONSE TO REQUEST NO. 21:

                Subject to and without waiving the previously stated objections, the Yucaipa Defendants

         admit that on or about December 9, 2011, Kasowitz received a payment from Allied Systems

         Holdings, Inc. in the amount of $75,000.00. Except as expressly admitted herein, the Yucaipa

         Defendants deny this Request.


01:17152065.1

                                                        15
                    Case 14-50971-CSS           Doc 466-32   Filed 05/02/20     Page 17 of 29




         REQUEST FOR ADMISSION NO. 22:

                On or about December 15, 2011, Kasowitz received a payment from the Debtors in the

         amount of $75,000.

         RESPONSE TO REQUEST FOR ADMISSION NO. 22:

                In addition to the foregoing General Objections incorporated by reference herein, the

         Yucaipa Defendants object to this Request as vague and ambiguous, rendering the Request

         subject to multiple interpretations.

                Subject to and without waiving these objections, the Yucaipa Defendants respond as

         follows: The Yucaipa Defendants lack sufficient information or belief to know when Kasowitz

         might have received any such payment.

         FIRST SUPPLEMENTAL RESPONSE TO REQUEST NO. 22:

                Subject to and without waiving the previously stated objections, the Yucaipa Defendants

         admit that on or about December 15, 2011, Kasowitz received a payment from Allied Systems

         Holdings, Inc. in the amount of $75,000.00. Except as expressly admitted herein, the Yucaipa

         Defendants deny this Request.

         REQUEST FOR ADMISSION NO. 23:

                Beginning in or about November 2007, Latham or Yucaipa submitted Latham’s invoices

         for legal advice and related legal services provided to Yucaipa in connection with the

         Bankruptcy, Secured Debt Matters and the Tender Offer described in paragraph 61 of the Cross-

         Claim and paragraph 244 of Yucaipa’s Answer to the Debtors for payment.

         RESPONSE TO REQUEST FOR ADMISSION NO. 23:

                In addition to the foregoing General Objections incorporated by reference herein, the

         Yucaipa Defendants object to this Request as vague, ambiguous, and unintelligible.


01:17152065.1

                                                        16
                    Case 14-50971-CSS           Doc 466-32   Filed 05/02/20     Page 18 of 29




         FIRST SUPPLEMENTAL RESPONSE TO REQUEST NO. 23:

                Subject to and without waiving the previously stated objections, the Yucaipa Defendants

         admit that beginning in or about November 2007, Latham or Yucaipa submitted invoices for

         legal services to certain individuals employed by one or more of the Debtors for payment. The

         Yucaipa Defendants further admit that those payments were for legal services, including services

         related to the Bankruptcy and Secured Debt Matters. Following a reasonable inquiry, the

         Yucaipa Defendants lack sufficient information to admit or deny whether those payments were

         also for legal services related to the Tender Offer, and the information the Yucaipa Defendants

         know or can readily obtain is insufficient to allow them to admit or deny. Except as expressly

         admitted herein, the Yucaipa Defendants deny this Request.

         REQUEST FOR ADMISSION NO. 24:

                On or about November 19, 2007, Latham received a payment from the Debtors in the

         amount of $13,701.44.

         RESPONSE TO REQUEST FOR ADMISSION NO. 24:

                In addition to the foregoing General Objections incorporated by reference herein, the

         Yucaipa Defendants object to this Request as vague and ambiguous, rendering the Request

         subject to multiple interpretations.

                Subject to and without waiving these objections, the Yucaipa Defendants respond as

         follows: The Yucaipa Defendants lack sufficient information or belief to know when Latham

         might have received any such payment.

         FIRST SUPPLEMENTAL RESPONSE TO REQUEST NO. 24:

                Subject to and without waiving the previously stated objections, the Yucaipa Defendants

         admit that on or about November 19, 2007, Latham received a payment from Allied Holdings,


01:17152065.1

                                                        17
                    Case 14-50971-CSS           Doc 466-32   Filed 05/02/20    Page 19 of 29




         Inc. in the amount of $13,701.44. Except as expressly admitted herein, the Yucaipa Defendants

         deny this Request.

         REQUEST FOR ADMISSION NO. 25:

                On or about December 11, 2007, Latham received a payment from the Debtors in the

         amount of $26,064.71.

         RESPONSE TO REQUEST FOR ADMISSION NO. 25:

                In addition to the foregoing General Objections incorporated by reference herein, the

         Yucaipa Defendants object to this Request as vague and ambiguous, rendering the Request

         subject to multiple interpretations.

                Subject to and without waiving these objections, the Yucaipa Defendants respond as

         follows: The Yucaipa Defendants lack sufficient information or belief to know when Latham

         might have received any such payment.

         FIRST SUPPLEMENTAL RESPONSE TO REQUEST NO. 25:

                Subject to and without waiving the previously stated objections, the Yucaipa Defendants

         admit that on or about December 11, 2007, Latham received a payment from Allied Holdings,

         Inc. in the amount of $26,064.71. Except as expressly admitted herein, the Yucaipa Defendants

         deny this Request.

         REQUEST FOR ADMISSION NO. 26:

                On or about December 13, 2007, Latham received a payment from the Debtors in the

         amount of $196,295.99.




01:17152065.1

                                                        18
                    Case 14-50971-CSS           Doc 466-32   Filed 05/02/20    Page 20 of 29




         RESPONSE TO REQUEST FOR ADMISSION NO. 26:

                In addition to the foregoing General Objections incorporated by reference herein, the

         Yucaipa Defendants object to this Request as vague and ambiguous, rendering the Request

         subject to multiple interpretations.

                Subject to and without waiving these objections, the Yucaipa Defendants respond as

         follows: The Yucaipa Defendants lack sufficient information or belief to know when Latham

         might have received any such payment.

         FIRST SUPPLEMENTAL RESPONSE TO REQUEST NO. 26:

                Subject to and without waiving the previously stated objections, the Yucaipa Defendants

         admit that on or about December 13, 2007, Latham received a payment from Allied Holdings,

         Inc. in the amount of $196,295.99. Except as expressly admitted herein, the Yucaipa Defendants

         deny this Request.

         REQUEST FOR ADMISSION NO. 27:

                On or about January 2, 2008, Latham received a payment from the Debtors in the amount

         of $8,408.82.

         RESPONSE TO REQUEST FOR ADMISSION NO. 27:

                In addition to the foregoing General Objections incorporated by reference herein, the

         Yucaipa Defendants object to this Request as vague and ambiguous, rendering the Request

         subject to multiple interpretations.

                Subject to and without waiving these objections, the Yucaipa Defendants respond as

         follows: The Yucaipa Defendants lack sufficient information or belief to know when Latham

         might have received any such payment.




01:17152065.1

                                                        19
                    Case 14-50971-CSS           Doc 466-32   Filed 05/02/20    Page 21 of 29




         FIRST SUPPLEMENTAL RESPONSE TO REQUEST NO. 27:

                Subject to and without waiving the previously stated objections, the Yucaipa Defendants

         admit that on or about January 2, 2008, Latham received a payment from Allied Systems, Ltd. in

         the amount of $8,408.82. Except as expressly admitted herein, the Yucaipa Defendants deny this

         Request.

         REQUEST FOR ADMISSION NO. 28:

                On or about May 2, 2008, Latham received a payment from the Debtors in the amount of

         $18,642.50.

         RESPONSE TO REQUEST FOR ADMISSION NO. 28:

                In addition to the foregoing General Objections incorporated by reference herein, the

         Yucaipa Defendants object to this Request as vague and ambiguous, rendering the Request

         subject to multiple interpretations.

                Subject to and without waiving these objections, the Yucaipa Defendants respond as

         follows: The Yucaipa Defendants lack sufficient information or belief to know when Latham

         might have received any such payment.

         FIRST SUPPLEMENTAL RESPONSE TO REQUEST NO. 28:

                Subject to and without waiving the previously stated objections, the Yucaipa Defendants

         admit that on or about May 2, 2008, Latham received a payment from Allied Holdings, Inc. in

         the amount of $18,642.50. Except as expressly admitted herein, the Yucaipa Defendants deny

         this Request.

         REQUEST FOR ADMISSION NO. 29:

                On or about October 15, 2008, Latham received a payment from the Debtors in the

         amount of $36,461.28.


01:17152065.1

                                                        20
                    Case 14-50971-CSS           Doc 466-32   Filed 05/02/20    Page 22 of 29




         RESPONSE TO REQUEST FOR ADMISSION NO. 29:

                In addition to the foregoing General Objections incorporated by reference herein, the

         Yucaipa Defendants object to this Request as vague and ambiguous, rendering the Request

         subject to multiple interpretations.

                Subject to and without waiving these objections, the Yucaipa Defendants respond as

         follows: The Yucaipa Defendants lack sufficient information or belief to know when Latham

         might have received any such payment.

         FIRST SUPPLEMENTAL RESPONSE TO REQUEST NO. 29:

                Subject to and without waiving the previously stated objections, the Yucaipa Defendants

         admit that on or about October 15, 2008, Latham received a payment from Allied Holdings, Inc.

         in the amount of $36,461.28. Except as expressly admitted herein, the Yucaipa Defendants deny

         this Request.

         REQUEST FOR ADMISSION NO. 30:

                On or about December 31, 2008, Latham received a payment from the Debtors in the

         amount of $1,280,000.

         RESPONSE TO REQUEST FOR ADMISSION NO. 30:

                In addition to the foregoing General Objections incorporated by reference herein, the

         Yucaipa Defendants object to this Request as vague and ambiguous, rendering the Request

         subject to multiple interpretations.

                Subject to and without waiving these objections, the Yucaipa Defendants respond as

         follows: The Yucaipa Defendants lack sufficient information or belief to know when Latham

         might have received any such payment.




01:17152065.1

                                                        21
                    Case 14-50971-CSS           Doc 466-32   Filed 05/02/20    Page 23 of 29




         FIRST SUPPLEMENTAL RESPONSE TO REQUEST NO. 30:

                Subject to and without waiving the previously stated objections, the Yucaipa Defendants

         admit that on or about December 31, 2008, Latham received a payment from Allied Holdings,

         Inc. in the amount of $1,280,000.00. Except as expressly admitted herein, the Yucaipa

         Defendants deny this Request.

         REQUEST FOR ADMISSION NO. 31:

                On or about December 23, 2009, Latham received a payment from the Debtors in the

         amount of $15,276.86.

         RESPONSE TO REQUEST FOR ADMISSION NO. 31:

                In addition to the foregoing General Objections incorporated by reference herein, the

         Yucaipa Defendants object to this Request as vague and ambiguous, rendering the Request

         subject to multiple interpretations.

                Subject to and without waiving these objections, the Yucaipa Defendants respond as

         follows: The Yucaipa Defendants lack sufficient information or belief to know when Latham

         might have received any such payment.

         FIRST SUPPLEMENTAL RESPONSE TO REQUEST NO. 31:

                Subject to and without waiving the previously stated objections, the Yucaipa Defendants

         admit that on or about December 23, 2009, Latham received a payment from Allied Systems

         Holdings, Inc. in the amount of $15,276.86. Except as expressly admitted herein, the Yucaipa

         Defendants deny this Request.

         REQUEST FOR ADMISSION NO. 32:

                On or about December 31, 2009, Latham received a payment from the Debtors in the

         amount of $26,961.67.


01:17152065.1

                                                        22
                    Case 14-50971-CSS           Doc 466-32   Filed 05/02/20    Page 24 of 29




         RESPONSE TO REQUEST FOR ADMISSION NO. 32:

                In addition to the foregoing General Objections incorporated by reference herein, the

         Yucaipa Defendants object to this Request as vague and ambiguous, rendering the Request

         subject to multiple interpretations.

                Subject to and without waiving these objections, the Yucaipa Defendants respond as

         follows: The Yucaipa Defendants lack sufficient information or belief to know when Latham

         might have received any such payment.

         FIRST SUPPLEMENTAL RESPONSE TO REQUEST NO. 32:

                Subject to and without waiving the previously stated objections, the Yucaipa Defendants

         admit that on or about December 31, 2009, Latham received a payment from Allied Systems

         Holdings, Inc. in the amount of $26,961.67. Except as expressly admitted herein, the Yucaipa

         Defendants deny this Request.

         REQUEST FOR ADMISSION NO. 33:

                On or about February 4, 2010, Latham received a payment from the Debtors in the

         amount of $4,495.50.

         RESPONSE TO REQUEST FOR ADMISSION NO. 33:

                In addition to the foregoing General Objections incorporated by reference herein, the

         Yucaipa Defendants object to this Request as vague and ambiguous, rendering the Request

         subject to multiple interpretations.

                Subject to and without waiving these objections, the Yucaipa Defendants respond as

         follows: The Yucaipa Defendants lack sufficient information or belief to know when Latham

         might have received any such payment.




01:17152065.1

                                                        23
                    Case 14-50971-CSS           Doc 466-32   Filed 05/02/20    Page 25 of 29




         FIRST SUPPLEMENTAL RESPONSE TO REQUEST NO. 33:

                Subject to and without waiving the previously stated objections, the Yucaipa Defendants

         admit that on or about February 4, 2010, Latham received a payment from Allied Systems

         Holdings, Inc. in the amount of $4,495.50. Except as expressly admitted herein, the Yucaipa

         Defendants deny this Request.

         REQUEST FOR ADMISSION NO. 34:

                On or about September 23, 2010, Latham received a payment from the Debtors in the

         amount of $33,220.53.

         RESPONSE TO REQUEST FOR ADMISSION NO. 34:

                In addition to the foregoing General Objections incorporated by reference herein, the

         Yucaipa Defendants object to this Request as vague and ambiguous, rendering the Request

         subject to multiple interpretations.

                Subject to and without waiving these objections, the Yucaipa Defendants respond as

         follows: The Yucaipa Defendants lack sufficient information or belief to know when Latham

         might have received any such payment.

         FIRST SUPPLEMENTAL RESPONSE TO REQUEST NO. 34:

                Subject to and without waiving the previously stated objections, the Yucaipa Defendants

         admit that on or about September 23, 2010, Latham received a payment from Allied Systems

         Holdings, Inc. in the amount of $33,220.53. Except as expressly admitted herein, the Yucaipa

         Defendants deny this Request.

         REQUEST FOR ADMISSION NO. 35:

                On or about October 6, 2010, Latham received a payment from the Debtors in the amount

         of $46,285.93.


01:17152065.1

                                                        24
                    Case 14-50971-CSS           Doc 466-32   Filed 05/02/20    Page 26 of 29




         RESPONSE TO REQUEST FOR ADMISSION NO. 35:

                In addition to the foregoing General Objections incorporated by reference herein, the

         Yucaipa Defendants object to this Request as vague and ambiguous, rendering the Request

         subject to multiple interpretations.

                Subject to and without waiving these objections, the Yucaipa Defendants respond as

         follows: The Yucaipa Defendants lack sufficient information or belief to know when Latham

         might have received any such payment.

         FIRST SUPPLEMENTAL RESPONSE TO REQUEST NO. 35:

                Subject to and without waiving the previously stated objections, the Yucaipa Defendants

         admit that on or about October 6, 2010, Latham received a payment from Allied Systems

         Holdings, Inc. in the amount of $46,285.93. Except as expressly admitted herein, the Yucaipa

         Defendants deny this Request.

         REQUEST FOR ADMISSION NO. 36:

                On or about December 9, 2010, Latham received a payment from the Debtors in the

         amount of $1,235.00.

         RESPONSE TO REQUEST FOR ADMISSION NO. 36:

                In addition to the foregoing General Objections incorporated by reference herein, the

         Yucaipa Defendants object to this Request as vague and ambiguous, rendering the Request

         subject to multiple interpretations.

                Subject to and without waiving these objections, the Yucaipa Defendants respond as

         follows: The Yucaipa Defendants lack sufficient information or belief to know when Latham

         might have received any such payment.




01:17152065.1

                                                        25
                    Case 14-50971-CSS           Doc 466-32   Filed 05/02/20    Page 27 of 29




         FIRST SUPPLEMENTAL RESPONSE TO REQUEST NO. 36:

                Subject to and without waiving the previously stated objections, the Yucaipa Defendants

         admit that on or about December 9, 2010, Latham received a payment from Allied Systems

         Holdings, Inc. in the amount of $1,235.00. Except as expressly admitted herein, the Yucaipa

         Defendants deny this Request.

         REQUEST FOR ADMISSION NO. 37:

                On or about December 31, 2010, Latham received a payment from the Debtors in the

         amount of $39,106.45.

         RESPONSE TO REQUEST FOR ADMISSION NO. 37:

                In addition to the foregoing General Objections incorporated by reference herein, the

         Yucaipa Defendants object to this Request as vague and ambiguous, rendering the Request

         subject to multiple interpretations.

                Subject to and without waiving these objections, the Yucaipa Defendants respond as

         follows: The Yucaipa Defendants lack sufficient information or belief to know when Latham

         might have received any such payment.

         FIRST SUPPLEMENTAL RESPONSE TO REQUEST NO. 37:

                Subject to and without waiving the previously stated objections, the Yucaipa Defendants

         admit that on or about December 31, 2010, Latham received a payment from Allied Systems

         Holdings, Inc. in the amount of $39,106.45. Except as expressly admitted herein, the Yucaipa

         Defendants deny this Request.

         REQUEST FOR ADMISSION NO. 38:

                On or about March 11, 2011, Latham received a payment from the Debtors in the amount

         of $26,536.16.


01:17152065.1

                                                        26
                    Case 14-50971-CSS           Doc 466-32   Filed 05/02/20    Page 28 of 29




         RESPONSE TO REQUEST FOR ADMISSION NO. 38:

                In addition to the foregoing General Objections incorporated by reference herein, the

         Yucaipa Defendants object to this Request as vague and ambiguous, rendering the Request

         subject to multiple interpretations.

                Subject to and without waiving these objections, the Yucaipa Defendants respond as

         follows: The Yucaipa Defendants lack sufficient information or belief to know when Latham

         might have received any such payment.

         FIRST SUPPLEMENTAL RESPONSE TO REQUEST NO. 38:

                Subject to and without waiving the previously stated objections, the Yucaipa Defendants

         admit that on or about March 11, 2011, Latham received a payment from Allied Systems

         Holdings, Inc. in the amount of $26,536.16. Except as expressly admitted herein, the Yucaipa

         Defendants deny this Request.

         REQUEST FOR ADMISSION NO. 39:

                On or about December 27, 2011, Latham received a payment from the Debtors in the

         amount of $139,256.33.

         RESPONSE TO REQUEST FOR ADMISSION NO. 39:

                In addition to the foregoing General Objections incorporated by reference herein, the

         Yucaipa Defendants object to this Request as vague and ambiguous, rendering the Request

         subject to multiple interpretations.

                Subject to and without waiving these objections, the Yucaipa Defendants respond as

         follows: The Yucaipa Defendants lack sufficient information or belief to know when Latham

         might have received any such payment.




01:17152065.1

                                                        27
                   Case 14-50971-CSS        Doc 466-32      Filed 05/02/20    Page 29 of 29




         FIRST SUPPLEMENTAL RESPONSE TO REQUEST NO. 39:

                Subject to and without waiving the previously stated objections, the Yucaipa Defendants

         admit that on or about December 27, 2011, Latham received a payment from Allied Systems

         Holdings, Inc. in the amount of $139,256.33. Except as expressly admitted herein, the Yucaipa

         Defendants deny this Request.


         Dated: May 29, 2015
                Los Angeles, California
                                                    YOUNG, CONAWAY, STARGATT & TAYLOR,
                                                        LLP


                                                    /s/ Michael S. Neiburg
                                                    John T. Dorsey, Esquire (No. 2988)
                                                    Michael R. Nestor (No. 3526)
                                                    Sharon M. Zieg (No. 4196)
                                                    Michael S. Neiburg (No. 5275)
                                                    Rodney Square
                                                    1000 North King Street
                                                    Wilmington, DE 19801
                                                    Telephone: (302) 571-6600
                                                    mnestor@ycst.com

                                                            - and -

                                                    GIBSON, DUNN & CRUTCHER LLP
                                                    Robert A. Klyman
                                                    Maurice M. Suh
                                                    Kahn Scolnick
                                                    333 South Grand Avenue
                                                    Los Angeles, CA 90071
                                                    Telephone: (213) 229-7000
                                                    RKlyman@gibsondunn.com
                                                    MSuh@gibsondunn.com
                                                    KScolnick@gibsondunn.com

                                                    Attorneys for Defendants,
                                                    Yucaipa American Alliance Fund I, L.P., Yucaipa
                                                    American Alliance (Parallel) Fund I, L.P.



01:17152065.1

                                                       28
